--------------------------------------------------------------------------------


Exhibit 10.21


FIRST AMENDMENT TO
CREDIT AGREEMENT


This First Amendment to Credit Agreement ("First Amendment") is made as of the
23rd day of December, 2005, among Celadon Group, Inc., Celadon Trucking
Services, Inc., Truckersb2b, Inc., Celadon Logistics Services, Inc. ("Celadon
Logistics"), the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
"Lenders") and Lasalle Bank National Association (in its individual capacity,
"LaSalle"), as Administrative Agent for the Lenders, and as Swing Line Lender
and Issuing Lender.


Witnesseth:


Whereas, as of September 26, 2005, the parties hereto (other than Celadon
Logistics) entered into a certain Credit Agreement (the "Agreement");


Whereas, Celadon Logistics has recently been formed as a Wholly-Owned Subsidiary
of Celadon Trucking Services, Inc.;
 
               Whereas, the parties hereto desire that Celadon Logistics become
a borrower under the Commitment established under and pursuant to the Agreement;
and


Whereas, the parties desire to amend the Agreement as herein provided;


Now, Therefore, in consideration of the premises, and the mutual promises herein
contained, the parties agree that the Agreement shall be, and it hereby is,
amended as provided herein and the parties further agrees as follows:


PART I.  AMENDATORY PROVISIONS


SECTION I


DEFINITIONS


Section 1.1.     Definitions.


(a)  Section 1.1 of the Agreement is hereby amended by substituting the
following new definitions in lieu of the existing like definitions:


Borrower means any and each of the Company, Celadon Trucking Services, Inc.,
TruckersB2B, Inc. and Celadon Logistics Services, Inc.


Borrowers means, jointly and severally, the Company, Celadon Trucking Services,
Inc., TruckersB2B, Inc. and Celadon Logistics Services, Inc.

FIRST AMENDMENT TO CREDIT
AGREEMENT                                                                                                                                                                                                                                       PAGE
1 


--------------------------------------------------------------------------------



Tangible Net Worth of any Person means an amount equal to: (a) Net Worth of such
Person; less (b) the sum of goodwill, patents, trademarks and other assets that
would be classified as intangible assets in accordance with GAAP.


SECTION 10


AFFIRMATIVE COVENANTS


Section 10.1.     Reports, Certificates and Other Information. Section 10.1 of
the Agreement is hereby amended by substituting the following new Sections
10.1.1 and 10.1.2 in lieu of the existing Sections 10.1.1 and 10.1.2:


10.1.1     Annual Report. Promptly when available and in any event within 90
days after the close of each Fiscal Year: (a) a copy of the annual audit report
of the Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Company and
reasonably acceptable to the Administrative Agent; and (b) a consolidating
balance sheet of the Company and its Subsidiaries as of the end of such Fiscal
Year and consolidating statement of earnings for the Company and its
Subsidiaries for such Fiscal Year, certified by a Senior Officer of the Company.
 
             10.1.2     Interim Reports. Promptly when available and in any
event within 45 days after the end of each Fiscal Quarter (except the last
Fiscal Quarter of each Fiscal Year), consolidated and consolidating balance
sheets of the Company and its Subsidiaries as of the end of such Fiscal Quarter,
together with consolidated and consolidating statements of earnings and
consolidated cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, certified by a Senior Officer of the Company.




PART II.   PROVISIONS APPLICABLE TO CELADON LOGISTICS


As of the date of this First Amendment, all of the provisions of the Agreement
shall be applicable to, and binding upon, Celadon Logistics to the same extent
such provisions are applicable to, and/or binding upon, the other Borrowers.




PART III.   EXHIBITS AND SCHEDULES


The Agreement is hereby amended by (a) substituting Exhibit A to this First
Amendment in lieu of Exhibit A to the Agreement, and (b) by substituting
Schedule 9.8 (Subsidiaries) to this First Amendment in lieu of Schedule 9.8 to
the Agreement.

FIRST AMENDMENT TO CREDIT
AGREEMENT                                                                                                                                                                                                                                       
PAGE 2


--------------------------------------------------------------------------------


 
 
PART IV.    CONTINUING EFFECT
 
Except as expressly modified herein:
 
(a)        All terms, conditions, representations, warranties and covenants
contained in the Agreement shall remain the same and shall continue in full
force and effect, interpreted, wherever possible, in a manner consistent with
this First Amendment; provided, however, in the event of any irreconcilable
inconsistency, this First Amendment shall control;


(b)        The representations and warranties contained in the Agreement shall
survive this First Amendment in their original form as continuing
representations and warranties of Borrowers; and


(c)        Capitalized terms used in this First Amendment, and not specifically
herein defined, shall have the meanings ascribed to them in the Agreement.


In consideration hereof, each Borrower represents, warrants, covenants and
agrees that:


(aa)  Each representation and warranty set forth in the Agreement, as hereby
amended, remains true and correct as of the date hereof in all material
respects, except to the extent that such representation and warranty is
expressly intended to apply solely to an earlier date and except changes
reflecting transactions permitted by the Agreement;


(bb)  There currently exist no offsets, counterclaims or defenses to the
performance of the Obligations (such offsets, counterclaims or defenses, if any,
being hereby expressly waived);


(cc)  Except as expressly waived in this First Amendment, there does not exist
any Event of Default or Unmatured Event of Default; and


(dd)  After giving effect to this First Amendment and any transactions
contemplated hereby, no Event of Default or Unmatured Event of Default is or
will be occasioned hereby or thereby.
 
PART V.    CONDITIONS PRECEDENT
 
Notwithstanding anything contained in this First Amendment to the contrary, the
Lenders shall have no obligation under this First Amendment until each of the
following conditions precedent have been fulfilled to the satisfaction of the
Lenders:


(a)      Each of the conditions set forth in Section 12.2 of the Agreement shall
have been satisfied;


    (b)     The Agent shall have received each of the following, in form and
substance satisfactory to the Lenders:

FIRST AMENDMENT TO CREDIT
AGREEMENT                                                                                                                                                                                                                                        PAGE
3


--------------------------------------------------------------------------------



(i)     This First Amendment, the Replacement Notes, and such other instruments,
documents and opinions as the Lenders shall reasonably require, all duly
executed by the parties thereto in the forms approved by the Agent;


(ii)     A duly executed certificate of the Secretary or any Assistant Secretary
of each Borrower (A) certifying as to attached copies of resolutions of such
Borrower authorizing the execution, delivery and performance, respectively, of
the documents referenced in the immediately preceding subparagraph, and (B)
certifying as complete and correct as to attached copies of the Articles of
Incorporation and By-Laws, or certifying that such Articles of Incorporation or
By-Laws, have not been amended (except as shown) since the previous delivery
thereof to the Lenders;


(iii)     A Reaffirmation of Guaranty, in the form prescribed by the Agent, duly
executed by the Guarantors;


(iv)     A favorable written opinion of counsel to Celadon Logistics, in form
and scope acceptable to the Lenders;


      (c)     All reasonable expenses of the Agent (including, without
limitation, reasonable attorneys' fees), shall have been reimbursed by
Borrowers;


      (d)     All legal matters incident to this First Amendment shall be
reasonably satisfactory to the Lenders and their counsel.
 
PART VI.     INDEPENDENT CREDIT DECISION


Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender, based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
First Amendment.




[THIS SPACE INTENTIONALLY LEFT BLANK]

FIRST AMENDMENT TO CREDIT
AGREEMENT                                                                                                                                                                                                                                       PAGE
4 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrowers, the Agent and the Lenders have caused this
First Amendment to be executed by their respective officers duly authorized as
of the date first above written.




"BORROWERS"
 
CELADON GROUP, INC.
       
By:
/s/ Paul Will
Title:
Treasurer
           
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Wayne A. Deno
Title:
Treasurer
           
TRUCKERSB2B, INC.
       
By:
/s/ Wayne A. Deno
Title:
Treasurer
           
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Wayne A. Deno
Title:
Treasurer






FIRST AMENDMENT TO CREDIT
AGREEMENT                                                                                                                                                                                                                                        PAGE
5


--------------------------------------------------------------------------------





LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent,
as Swing Line Lender, as Issuing Lender and as a Lender
       
By:
/s/ David J. Thomas
Title:
Senior Vice President








FIRST AMENDMENT TO CREDIT
AGREEMENT                                                                                                                                                                                                                                       PAGE
6 


--------------------------------------------------------------------------------





FIFTH THIRD BANK (CENTRAL INDIANA),
a Lender
       
By:
/s/ David O'Neal
Title:
Vice President






FIRST AMENDMENT TO CREDIT
AGREEMENT                                                                                                                                                                                                                                        PAGE
7


--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
a Lender
       
By:
/s/ David R. Fischer
Title:
Senior Vice President
   



FIRST AMENDMENT TO CREDIT
AGREEMENT                                                                                                                                                                                                                                        PAGE
8

--------------------------------------------------------------------------------

